Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 12/18/20. As directed, Claims 14-15, 18, 21-24, 2-31 have been amended, (note that claim 30 was erroneously labeled “Previously Presented” but has been amended). Thus claims 14-24 and 26-31 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and 112(b) rejections from the previous action.
Claim Objections
Claims 15-24, and 29 are objected to because of the following informalities:  
Claims 15 and 18 refer to specific equations used to calculate the average voltage/current command levels. However, the independent claim recites that one of the average voltage command level or average current command level is calculated, but both need not be calculated (though they may be). Thus, the formulas in claims 15 or 18 may not be used if, in claim 15, it is instead the average current command level that is calculated. Thus, claim 15 should be amended to clarify that the average voltage command level is calculated, and claim 18 should be amended to clarify that the average current command level is calculated. (For instance, claims 30-31 appear to actively recite calculating these levels). Appropriate correction is required.
claims 19-20, similarly to the above, the claims should be amended to recite that the average voltage command level (claim 19) and average voltage command level (claim 20) is actually calculated.
Claims 19-20 refer to “average voltage command” and “average current command.” These should be amended to add “level” in line with the amendments to the independent claim.
Claim 29 recites “an output voltage” in the fourth from last line, after reciting “the output voltage” and “an output current” in the second from last line, after reciting “the output current.” Assuming these refer to the previously recited elements, the definite article should be used instead.
The other claims are objected to for their dependence on claims 15 or 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 recite “average voltage/current.” Should this be average voltage/current command?
Claim 29 recites “the output voltage” in the fifth from last line, and “the output current” in the third from last line. There is insufficient antecedent basis for these limitations in the claim. 
Claim 30 recites “V.sub.avg is the average voltage parameter.” What is the relationship between the average voltage parameter and the average voltage command level? Claim 31 refers to the average current command level, so should claim 30 be amended similarly?
Claim 31 is rejected for its dependence on claim 29.
Allowable Subject Matter
Claims  14 and 26 are allowed. Note: was claim 26 intended to depend from claim 15?
Claims 15-24 would be allowable if rewritten to overcome the objections set forth above.
Claims 27-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record (Blankenship) fails to teach or suggest all of the first, second, third, and fourth constants being nonzero.
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered. The examiner agrees that Blankenship fails to teach all of the claim limitations as amended, but requests clarification on the objections and rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




 

/ERIN E MCGRATH/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761